Citation Nr: 1629693	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-05 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected bilateral pes planus, corns, calluses, hammertoes, postoperative.

2.  Entitlement to service connection for cysts of the legs, to include residual scarring.

3.  Entitlement to service connection for bilateral leg pain, to include as secondary to the non-service-connected cysts of the legs and the residual scarring.

4.  Entitlement to service connection for a cervical spine disorder, to include cysts and residual scarring.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for Type II diabetes mellitus.

7.  Entitlement to service connection for hypertension, to include as secondary to the non-service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976 and from January 2008 to January 2009, to include a tour in Southwest Asia during the Persian Gulf War.  The Veteran also had unverified service with the Texas National Guard.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  Based on the Veteran's statements made at his hearing, the issues on appeal have been adjusted as shown on the title page of this decision to reflect all of the Veteran's contentions and theories of entitlement.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the January 2014 Statement of the Case (SOC), additional evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in February 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, regarding the diabetes mellitus and hypertension claims, the Veteran testified at his February 2016 Board hearing that these disorders arose in 2004 during his active duty with the Army and/or during his extensive Army National Guard service, to include periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  Service connection may be granted for a disorder resulting from a disease or injury that was incurred in or aggravated while performing ACDUTRA, or from an injury incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(22), 101 (24), 106, 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2015).  Thus, it is essential that the details about the character of the Veteran's military service be ascertained.  To date, the AOJ has not made a Formal Finding regarding the character of the Veteran's Texas National Guard military service, to include the exact dates of his active duty, ACDUTRA, and INACDUTRA periods.  This action must be accomplished before the claims can be decided on the merits.  Therefore, upon remand, the Board finds that additional development is required to determine the exact dates of any such military service.  

Additionally, the most recent treatment records from the VA Medical Center (VAMC) in Houston, Texas, are dated from March 2012.  At the February 2016 Board hearing, the Veteran reported recent VAMC treatment for the disorders on appeal.  Upon remand, the AOJ must make attempts to obtain updated copies of the Veteran's recent VA treatment records, as they are pertinent to the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Further, regarding the bilateral hearing loss claim, the Veteran was afforded a VA audiological examination in June 2011.  To date, the Veteran has not been found to have a current bilateral hearing loss diagnosis within VA standards (38 C.F.R. § 3.385 (2015)).  However, at his February 2016 Board hearing, the Veteran reported current bilateral hearing loss and stated that he was recently underwent a hearing test at the local VAMC.  This lay evidence raises the prospect that the Veteran may currently have a bilateral hearing loss disability.  Accordingly, upon remand and upon obtaining the recent VAMC hearing test, the Veteran must be afforded another VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Finally, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon, 20 Vet. App. at 83.  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Regarding the first requirement of a current disorder, the Veteran's current VAMC problem list documents the following diagnoses:  patellar maltracking; epidermal cyst; pain in joint involving lower leg; diabetes mellitus; and, hypertension.  At his Board hearing, the Veteran also testified to experiencing scarring and bilateral hearing loss.  Regarding in-service incurrences, the Veteran's service treatment records (STRs) for his second period of active military service document complaints of and treatment for the bilateral knee disorder, removal of cysts from the neck and legs, diabetes mellitus, and hypertension.  The Veteran also testified at his Board hearing that his current bilateral knee disorder was secondary to his already service-connected bilateral pes planus, corns, calluses, hammertoes, postoperative.

The Veteran has never been afforded a VA examination and medical opinion for these claims.  In the May 2009 rating decision at issue, the AOJ stated that the Veteran failed to report for a January 2009 VA QTC examination for the claims on appeal.  The record documents that the AOJ requested that VA QTC examinations be scheduled for the claims in January 2009, but the examinations were never actually scheduled.  Accordingly, the Veteran could not have failed to report for the examinations.  The Board finds that the lay and medical evidence currently of record establishes that VA examinations and medical opinions are required to determine the nature and etiology of the disorders currently on appeal, to include secondary service connection for the bilateral knee disorder.  See 38 C.F.R. 
§§ 3.159(c)(4), 3.310; see also McLendon, 20 Vet. App. at 83.  A VA medical opinion is also necessary to determine whether the hypertension and/or Type II diabetes mellitus pre-existed the Veteran's second period of military service, and, if so, whether the disorders were aggravated beyond their natural progression by this period of military service.  The evidence documents that the Veteran's diabetes mellitus and hypertension pre-existed his second period of active military service; however, the Veteran was not afforded an entry examination into this second period of service.  If the disorders did not pre-exist the second period of military service, then a medical opinion is needed regarding whether the disorders were incurred during the second period of active military service.  38 U.S.C.A. §§ 1111, 1153, 5103A(d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.306 (2015); see McLendon, 20 Vet. App. at 81-85.  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate entities, to include the United States Army Reserve and the National Personnel Records Center (NPRC) and the Joint Service Records Research Center (JSRRC), and request verification of all dates of active duty, ACDUTRA, and INACDUTRA that the Veteran had with the Texas National Guard.  Reports of retirement points are not sufficient to meet the requirement of this Remand order.  A listing of dates of service and whether within those dates the service can be characterized as active, ACDUTRA, or INACDUTRA is required.  All information obtained in this regard must be added to the record.

2.  Make a written finding regarding the exact dates of the Veteran's dates of active duty, ACDUTRA, and INACDUTRA.  

These dates must be provided to the VA examiners prior to the VA examinations.

3.  Obtain all pertinent VA outpatient treatment records from the VAMC in Houston, Texas, since March 2012 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record and the Veteran should be advised of the same in accordance with 38 C.F.R. § 3.159(e).

4.  After verifying the dates of service and obtaining the records, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The examiner is asked to address the following:

a) Does the Veteran have a current bilateral knee disorder?

b) If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral knee disorder was incurred during his active duty periods from September 1974 to September 1976 and from January 2008 to January 2009?  In forming the medical opinion, the examiner must consider the knee pain documented in February 2008, October 2008, and December 2008.

c) If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral knee disorder was caused by the Veteran's service-connected bilateral pes planus, corns, calluses, hammertoes, postoperative?

d) If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral knee disorder was aggravated beyond the natural progression of the disease by the service-connected bilateral pes planus, corns, calluses, hammertoes, postoperative?

In forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After verifying the dates of service and obtaining the records, schedule the Veteran for a VA skin examination to determine the nature and etiology of claimed cysts of the bilateral legs and neck, to include leg pain and residual scarring.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The examiner is asked to address the following:

a) Does the Veteran have a current disorder of his legs, to include cysts and/or residual scarring?

b) If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current disorder of his legs, to include cysts and/or residual scarring, was incurred during his active duty periods from September 1974 to September 1976 and from January 2008 to January 2009?  In forming the medical opinion, the examiner must consider the leg cysts documented in September 2008, October 2008, December 2008, and January 2009.

c) Does the Veteran have a current disorder of his neck, to include cysts and/or residual scarring?

d) If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current disorder of his neck, to include cysts and/or residual scarring, was incurred during his active duty periods from September 1974 to September 1976 and from January 2008 to January 2009?  In forming the medical opinion, the examiner must consider the removal of the neck cysts in December 2008.

In forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6.  After verifying the dates of service and obtaining the records, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The examiner is asked to address the following:

a) Does the Veteran have a current bilateral hearing loss diagnosis within VA standards?

b) If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss was incurred during his active duty periods from September 1974 to September 1976 and from January 2008 to January 2009?  In forming the medical opinion, the examiner must consider the Veteran's MOS of Combat Engineer during the Veteran's second period of active duty in the Persian Gulf War.
In forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

7.  After verifying the dates of service and obtaining the records, schedule the Veteran for a VA skin examination to determine the etiology of his current Type II diabetes mellitus.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current Type II diabetes mellitus was incurred during his first period of active military service from September 1974 to September 1976?  

b)  Did the Veteran clearly and unmistakably enter his second period of active duty from January 2008 to January 2009 with pre-existing Type II diabetes mellitus?  The examiner should consider the June 2004 Reserves treatment record that documents a diagnosis of Type II diabetes mellitus.  

(i)  If yes, was the pre-existing Type II diabetes mellitus clearly and unmistakably not aggravated (i.e., did not increase in severity beyond the natural progression of the disease) by his second period of active duty from January 2008 to January 2009?  The examiner should consider the STR dated in October 2008 for the treatment of the Type II diabetes mellitus. 

(ii)  If no, is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's current Type II diabetes mellitus was incurred during his second period of active military service from January 2008 to January 2009?  The examiner should consider the STR dated in October 2008 for the treatment of Type II diabetes mellitus.

In forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  
8.  After verifying the dates of service and obtaining the records, schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current hypertension was incurred during his first period of active military service from September 1974 to September 1976?  

b)  Did the Veteran clearly and unmistakably enter his second period of active duty from January 2008 to January 2009 with pre-existing hypertension?  The examiner should consider the June 2004 military treatment record that documents a diagnosis of hypertension.  

(i)  If yes, was the pre-existing hypertension clearly and unmistakably not aggravated (i.e., did not increase in severity beyond the natural progression of the disease) by his second period of active duty from January 2008 to January 2009?  The examiner should consider the STRs dated in September 2008 and October 2008 for the treatment of hypertension. 
(ii)  If no, is it at least as likely as not that (a 50 percent probability or greater) that the Veteran's current hypertension was incurred during his second period of active military service from January 2008 to January 2009?  The examiner should consider the STRs dated in September 2008 and October 2008 for the treatment of hypertension.

In forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

9.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	
(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




